
	

113 HR 1735 IH: In It All Together Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1735
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Cassidy
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to provide for participation in the Exchange of the President, Vice President,
		  and Executive cabinet officials in same manner as Members of Congress and
		  Congressional staff.
	
	
		1.Short titleThis Act may be cited as the
			 In It All Together
			 Act.
		2.Participation of
			 President, Vice President, and Executive cabinet officials in the Exchange in
			 same manner as Members of Congress and Congressional staff
			(a)In
			 generalSection 1312(d)(3)(D) of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—
				(1)in the heading, by inserting
			 ; application to
			 President, Vice President, and Executive cabinet
			 officials after in the Exchange;
			 and
				(b)by adding at the end the following new
			 clause:
				
					(iii)Application to
				President, Vice President, and Executive Cabinet officialsClause (i) shall apply to the President,
				Vice President, and an individual occupying a position listed in section 5312
				of title 5, United States Code, in the same manner as it applies to a Member of
				Congress.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in enactment of the Patient Protection and Affordable Care Act.
			
